            Case 1:20-cv-01067-JL Document 19 Filed 08/23/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE


Martha Mogaji

   v.
                                                                Case No. 20-cv-1067-JL
NH Department of Revenue Administration,
et al.



                                                ORDER


         No objection having been filed, I herewith approve the Report and Recommendation of

 Magistrate Judge Andrea K. Johnstone dated July 29, 2021 . “‘[O]nly those issues fairly raised

 by the objections to the magistrate's report are subject to review in the district court and those not

 preserved by such objection are precluded on appeal.’” School Union No. 37 v. United Nat'l Ins.

 Co., 617 F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of Health & Human Servs.,

 848 F.2d 271, 275 (1st Cir.1988)); see also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st

 Cir. 1986) (after proper notice, failure to file a specific objection to magistrate's report will waive

 the right to appeal).

         SO ORDERED.


                                                        ____________________________
                                                        Joseph N. Laplante
                                                        United States District Judge

 Date: August 23, 2021

 cc:     Martha Mogaji, pro se
         Nathan W. Kenison-Marvin, Esq.
